Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Each of the undersigned officers of Whitney Holding Corporation (the Company), in the capacities and on the dates indicated below, hereby certify pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, based on their knowledge, that: (1) (2) the Company’s Quarterly Report on Form 10-Q for the period ended June 30, 2007 (the Report) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:August 9, 2007 By: /s/ William L. Marks William L. Marks Chairman of the Board and Chief Executive Officer Dated:August 9, 2007 By: /s/ Thomas L. Callicutt, Jr. Thomas L. Callicutt, Jr. Executive Vice President and Chief Financial Officer
